FOR PUBLICATION
  UNITED STATES COURT OF APPEALS
       FOR THE NINTH CIRCUIT

NATIONAL TREASURY EMPLOYEES              
UNION (NTEU),
                      Petitioner,
              v.
                                                 No. 05-76783
FEDERAL LABOR RELATIONS
                                                  FLRA Nos.
AUTHORITY,
                    Respondent,                SF-CA-02-0003
                                                SF-CA-02-0060
              and                               SF-CA-03-0183
UNITED STATES CUSTOMS AND                          OPINION
BORDER PROTECTION, UNITED
STATES DEPARTMENT OF HOMELAND
SECURITY,
                      Intervenor.
                                         
          On Petition for Review of an Order of the
             Federal Labor Relations Authority

                  Argued and Submitted
        December 5, 2007—San Francisco, California

                    Filed December 19, 2007

Before: Alex Kozinski, Chief Judge, Robert E. Cowen* and
          Michael Daly Hawkins, Circuit Judges.

                       Per Curiam Opinion



   *The Honorable Robert E. Cowen, Senior United States Circuit Judge
for the Third Circuit, sitting by designation.

                               16551
16552                 NTEU v. FLRA


                        COUNSEL

Robert H. Shriver, III; Gregory O’Duden, General Counsel;
Elaine Kaplan, Senior Deputy General Counsel; Larry J.
Adkins, Deputy General Counsel; Julie M. Wilson, Assistant
Counsel, National Treasury Employees Union, Washington,
DC, for the petitioner.

James F. Blandford; William R. Tobey, Acting Solicitor, Fed-
eral Labor Relations Authority, Washington, DC, for the
respondent.

Howard S. Scher; Peter D. Keisler, Assistant Attorney Gen-
eral; William Kanter, Department of Justice, Civil Division,
Appellate Staff, Washington, DC; James N. DeStefano, Asso-
ciate Chief Counsel; David Goldfarb, Assistant Chief Coun-
sel; Caroline M. Blessey, Assistant Chief Counsel, United
States Customs and Border Protection, United States Depart-
ment of Homeland Security, Washington, DC, for the interve-
nor.


                        OPINION

PER CURIAM:

   We deny the petition for review for the reasons given by
the D.C. Circuit in National Treasury Employees Union v.
                    NTEU v. FLRA                 16553
Federal Labor Relations Authority, 453 F.3d 506, 511-12
(D.C. Cir. 2006), whose rationale we adopt as our own.

  PETITION DENIED.